Appellants in their petition for rehearing have pointed out that we overlooked the fact that a second motion for a new trial was argued with permission of the trial court. There assigned as error was the court's instruction that plaintiff had to establish forgery by a fair preponderance of the evidence. The motion was denied.
Appellants' counsel, at the close of the instructions, in response to an inquiry from the trial court, stated, "I am satisfied with the charge." The record does not show that the court was requested to instruct that the evidence must be clear and convincing either before or after the charge to the jury, although counsel had the opportunity. This case falls within the familiar rule stated in Town of Wells v. Sullivan,125 Minn. 353, 357, 147 N.W. 244, 246, wherein it was said:
"The court instructed the jury that the burden was upon plaintiff to adduce a preponderance of evidence * * * but *Page 604 
did not indicate the character or quality of the evidence to establish such highway by statutory user. The defendant now assigns error because the court omitted to state that the proof must be clear and convincing, * * * Conceding defendant [was] entitled to such instruction it was neither suggested nor requested. Under Ferber v. State Bank of Pine Island, 116 Minn. 261,133 N.W. 611, there is no reversible error here."
The rule in the Ferber case is decisive against allowing the petition on this point. However, subject to the foregoing, the motion for reargument is granted on the question of the sufficiency of the evidence as to the question of forgery. Oral arguments to the extent of 15 minutes on each side will be heard on Wednesday, January 22, 1941. No further briefs are required.
                            AFTER REARGUMENT.
On January 31, 1941, the following opinion was filed: